DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 7/10/2022 have been fully considered, but are not persuasive.
Applicant argues that the references cited in the Non-Final Office Action of 5/6/2022 do not disclose or suggest all of the limitations of the present independent Claims 1 and 10 (Remarks of 7/10/2022, pages 5-9).  Specifically, Applicant argues that cited references Leister ‘990 and Leister ‘300 do not disclose the newly recited:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers; and at any viewing angle between 60 degrees and 80 degrees, light intensity of blue light has a less attenuation amount when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers than an attenuation amount of light intensity of blue light when the grating constant is less than 0.08 micrometers or greater than 1.2 micrometers (Remarks of 7/10/2022, pages 5-9).
However, as explained below in the rejection of Claims 1 and 10, these limitations are taught by the cited references for at least the reasons that:  (1) Leister ‘990 discloses that grating constant is a known quantity which relates to two-dimensional deflection and can be adjusted to enable different deflection angles in directions rotated with respect to one another (see, e.g., paragraph [0036] of Leister ‘990); (2) Leister ‘300 teaches that it is known that a maximum diffraction efficiency in the 1st diffraction order decreases drastically when the grating period approaches the wavelength used, and goes on to teach grating periods of less than 1 micrometer, and that even if particular colors of light undergo undesired angular dispersion due to the grating, such dispersion can be corrected with a compensation grating element (see paragraphs [0004], [0013], [0014], [0018], [0021], [0027]-[0029] of Leister ‘300); and (3) the reduced attenuation of blue light is merely an optical characteristic which would result from a particular physical structure and/or chemical composition of a device, and since the prior art references Leister ‘990, or Leister ‘990 in combination with Leister ‘300, disclose all of the same physical structure and chemical composition as the claimed device, including the obviousness of the claimed range of grating constant, the prior art device possesses the same optical characteristics as the claimed device, including the reduced attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.
Applicant argues that the birefringent retardation layer 410 of Leister ‘990 cannot be identified as the claimed “lower protective layer” of Claims 1 and 10 because it has a polarization function (Remarks of 7/10/2022, page 6).  However, the present Claims 1 and 10 do not require the “lower protective layer” to have no polarization function.  In fact, the present Claims 1 and 10 do not impose any requirements on the “lower protective layer” other than its location relative to other layers of the claimed device.  For example, there is no requirement in Claims 1 and 10 of any size, or thickness, or material, or absorption, or reflection, or transmission, or polarization, or non-polarization of the “lower protective layer”.  Therefore, this argument is not persuasive, and the birefringent retardation layer 410 of Leister ‘990 may be properly identified as the claimed “lower protective layer” of Claims 1 and 10.
Applicant’s arguments regarding advantages which flow from a grating constant which is “close to the width of the short wavelength of blue light” are not well-understood (Remarks of 7/10/2022, page 7).  Specifically, the claimed range of 0.08 to 1.2 micrometers includes wavelengths of light which extend far above and far below the narrow range of blue light, which is approximately 0.45 to 0.49 micrometers.  In fact, the claimed range of 0.08 to 1.2 micrometers includes all of the colors of the electromagnetic spectrum (purple, blue, green, yellow, orange, and red), as well as all of the ultraviolet wavelengths from 80 nanometers to 400 nanometers, as well as all of the infrared wavelengths from 750 nanometers to 1200 nanometers (see, e.g., FIG. 1 of U.S. Pat. No. 9,744,559 to Harrison, reproduced below for Applicant’s convenience).  Therefore, Applicant’s assertion that the claimed grating constant is “close to the width of the short wavelength of blue light” is not well-understood.


    PNG
    media_image1.png
    487
    624
    media_image1.png
    Greyscale


Applicant further argues that the claimed grating constant range is not obvious based upon Leister ‘990 because Leister ‘990 fails to address the “color shift problem” discussed by Applicant in Applicant’s specification (Remarks of 7/10/2022, page 8).
However, it has been held that the reason or motivation to modify a reference may be for a different purpose or to solve a different problem than the claimed invention.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  MPEP § 2144, Section IV, citing In re Kahn, 441 F.3d 977, 987; 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the present case, reasons and motivations to modify the explicit disclosures of Leister ‘990 have been provided in the rejections of independent Claims 1 and 10 (e.g., two-dimensional deflection, diffraction efficiency).  Therefore, it is not necessary that Leister ‘990 and Leister ‘300 recognize the same problem as Applicant (color shift) in order to render the claimed invention obvious.
Applicant further argues that the teachings of secondary reference Leister ‘300 would not render the claimed invention obvious in combination with primary reference Leister ‘990 because the grating of Leister ‘300 is a Bragg grating which may deflect blue light at an incorrect angle (see Remarks of 7/10/2022, page 9, which lacks a citation to Leister ‘300, but is believed to be referring to paragraph [0027] of Leister ‘300).
However, it has been held that patents are relevant as prior art for all that they contain, and for all that would be reasonably suggested to one having ordinary skill the art.  MPEP § 2123, Section I, citing In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the present case, the fact that the [sub-micron] Bragg gratings of Leister ‘300 may deflect blue light at an incorrect angle does not negate the motivation to use such [sub-micron] gratings in Leister ‘990 because Leister ‘300 also teaches a solution to such angular dispersion (see paragraph [0027] of Leister ‘300).  Specifically, in the same paragraph as Leister ‘300 mentions the blue light angle problem, Leister ‘300 immediately teaches the use of a compensation grating element to solve such problem (see paragraph [0027] and subsequent paragraphs of Leister ‘300).
Thus, although Leister ‘300 discusses a potential problem with the use of [sub-micron] Bragg gratings, Leister ‘300 also teaches how to avoid such problem, and in fact, goes on to provide ample details about such corrective measures involving the compensation grating elements which address the issue (see, e.g., paragraphs [0028], [0029], [0073], [0081], [0127]-[0138] of Leister ‘300).  Such teachings (i.e., not just a problem, but also its known solution) would also be taken into account by one of ordinary skill in the art when combining the teachings of Leister ‘300 with Leister ‘990.
Therefore, Applicant’s arguments are not persuasive, and the claims remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leister, US 2014/0361990 (previously-cited; referred to below as Leister ‘990), or alternatively, as being unpatentable over Leister US 2014/0361990 in view of Leister et al., US 2021/0011300 (having an international publication date of October 3, 2019 [see WO 2019/185510 A1 based on PCT/EP2019/057379]; referred to below as Leister ‘300).
Regarding Claim 1, Leister ‘990 discloses:  A polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a linearly polarizing layer and a circularly polarizing layer disposed opposite to each other (linear polarizing layer 420 and birefringent retardation layer 140 for generating circular polarization are disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (birefringent retardation layer 410 is disposed between linear polarizing layer 420 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990).

Leister ‘990 does not appear to explicitly disclose:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers.
However, it has been held that where the general conditions are of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Leister ‘990 discloses “grating constant” as a known quantity which relates to two-dimensional deflection and can be adjusted to enable different deflection angles in directions rotated with respect to one another (see, e.g., paragraph [0036] of Leister ‘990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 in accordance with desired deflection angles of the light for the display of Leister ‘990.
Furthermore, Leister ‘300 is related to Leister ‘990 with respect to holographic display device and stereoscopic display device.
Leister ‘300 teaches:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers (Leister ‘300 teaches that it is known that a maximum diffraction efficiency in the 1st diffraction order decreases drastically when the grating period approaches the wavelength used, and goes on to teach grating periods of less than 1 micrometer; see paragraphs [0004], [0013], [0014], [0018], [0021] of Leister ‘300; note that Leister ‘300 further teaches that it is known to utilize a corrective compensation grating element for colors which may be deflected at incorrect angles because of dispersion; see paragraphs [0027]-[0029] of Leister ‘300).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 based on the teachings of Leister ‘300, i.e., less than 1 micrometer [1000 nanometers], and that a grating period should be kept smaller than the wavelength of light used, i.e., less than 400 nm [0.4 micrometers], i.e., less than the short end of visible light when the device is a display device, in order to ensure high diffraction efficiency, as taught in at least paragraph [0004] of Leister ‘300, and that any undesired angular dispersion for particular colors of light (e.g., blue light) can be corrected with a compensation grating element, as taught in at least paragraphs [0027]-[0029] of Leister ‘300.

Neither Leister ‘990 nor Leister ‘300 appear to explicitly disclose:  at any viewing angle between 60 degrees and 80 degrees, light intensity of blue light has a less attenuation amount when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers than an attenuation amount of light intensity of blue light when the grating constant is less than 0.08 micrometers or greater than 1.2 micrometers.
However, this limitation merely relates to an optical characteristic which would result from a particular physical structure and/or chemical composition of a device.  The Examiner notes the conditional language [“when”] of the claim, reciting that there is less attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.  This language evidences that there is simply a “cause and effect” relationship between the grating constant and the reduced attenuation of blue light, according to Applicant.
In the present case, the prior art references Leister ‘990, or Leister ‘990 in combination with Leister ‘300, disclose all of the same physical structure and chemical composition as the claimed device, including the obviousness of the claimed range of grating constant.  Therefore, the prior art device possesses the same optical characteristics as the claimed device, including the reduced attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.

Regarding Claim 4, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (polarization grating stack 300, and grating 340 specifically, is disposed on birefringent retardation layer 410; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 5, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein the grating structure is disposed on one side of the upper protective layer away from the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer away from the linearly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of spatial light modulator 510 and polarization filter 530 away from linear polarizing layer 420; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 7, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein when the grating structure is disposed on the upper protective layer, the grating structure is integrally formed with the upper protective layer; and when the grating structure is disposed on the lower protective layer, the grating structure is integrally formed with the lower protective layer (polarization grating stack 300, and grating 340 specifically, is integrally formed with birefringent retardation layer 410 because the broadest reasonable interpretation of “integrally formed” includes devices, or parts of devices, which may be formed separately and subsequently fixed together, e.g., subsequently fixed together as adjacent parts or layers of the same device; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 9, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  further comprising an adhesive layer disposed on one side of the circularly polarizing layer away from the linearly polarizing layer (linear polarization filter 130 is disposed on one side of birefringent retardation layer 140 away from linear polarizing layer 420, wherein linear polarization filter 130 adheres slit diaphragm array 120 to birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claims 1, 4 and 6, Leister ‘990 discloses:  A polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a linearly polarizing layer and a circularly polarizing layer disposed opposite to each other (birefringent retardation layer 410 for generating linearly polarized light and birefringent retardation layer 140 for generating circular polarization are disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (switchable birefringent retardation layer 320 is disposed between birefringent retardation layer 410 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (grating 340 [part of polarization grating stack 300] is disposed at one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (grating 340 is disposed on switchable birefringent retardation layer 320; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein the grating structure is disposed on one side of the upper protective layer adjacent to the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer adjacent to the linearly polarizing layer (grating 340 is disposed on one side of switchable birefringent retardation layer 320 adjacent to birefringent retardation layer 410; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990).

Leister ‘990 does not appear to explicitly disclose:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers.
However, it has been held that where the general conditions are of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Leister ‘990 discloses “grating constant” as a known quantity which relates to two-dimensional deflection and can be adjusted to enable different deflection angles in directions rotated with respect to one another (see, e.g., paragraph [0036] of Leister ‘990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 in accordance with desired deflection angles of the light for the display of Leister ‘990.
Furthermore, Leister ‘300 is related to Leister ‘990 with respect to holographic display device and stereoscopic display device.
Leister ‘300 teaches:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers (Leister ‘300 teaches that it is known that a maximum diffraction efficiency in the 1st diffraction order decreases drastically when the grating period approaches the wavelength used, and goes on to teach grating periods of less than 1 micrometer; see paragraphs [0004], [0013], [0014], [0018], [0021] of Leister ‘300; note that Leister ‘300 further teaches that it is known to utilize a corrective compensation grating element for colors which may be deflected at incorrect angles because of dispersion; see paragraphs [0027]-[0029] of Leister ‘300).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 based on the teachings of Leister ‘300, i.e., less than 1 micrometer [1000 nanometers], and that a grating period should be kept smaller than the wavelength of light used, i.e., less than 400 nm [0.4 micrometers], i.e., less than the short end of visible light when the device is a display device, in order to ensure high diffraction efficiency, as taught in at least paragraph [0004] of Leister ‘300, and that any undesired angular dispersion for particular colors of light (e.g., blue light) can be corrected with a compensation grating element, as taught in at least paragraphs [0027]-[0029] of Leister ‘300.

Neither Leister ‘990 nor Leister ‘300 appear to explicitly disclose:  at any viewing angle between 60 degrees and 80 degrees, light intensity of blue light has a less attenuation amount when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers than an attenuation amount of light intensity of blue light when the grating constant is less than 0.08 micrometers or greater than 1.2 micrometers.
However, this limitation merely relates to an optical characteristic which would result from a particular physical structure and/or chemical composition of a device.  The Examiner notes the conditional language [“when”] of the claim, reciting that there is less attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.  This language evidences that there is simply a “cause and effect” relationship between the grating constant and the reduced attenuation of blue light, according to Applicant.
In the present case, the prior art references Leister ‘990, or Leister ‘990 in combination with Leister ‘300, disclose all of the same physical structure and chemical composition as the claimed device, including the obviousness of the claimed range of grating constant.  Therefore, the prior art device possesses the same optical characteristics as the claimed device, including the reduced attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.

Regarding Claim 10, Leister ‘990 discloses:  A display panel, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a display body and a polarizer (a display device comprises a light source matrix 110 and a set of layers 120 through 530; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein the polarizer is disposed on a light-emitting side of the display body (the set of layers 120 through 530 are disposed on a light-emitting side of light source matrix 110; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
the polarizer comprises a linearly polarized layer and a circularly polarized layer disposed opposite to each other (the set of layers 120 through 530 comprises linear polarizing layer 420 and birefringent retardation layer 140 for generating circular polarization disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (birefringent retardation layer 410 is disposed between linear polarizing layer 420 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990); and
a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990).

Leister ‘990 does not appear to explicitly disclose:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers.
However, it has been held that where the general conditions are of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Leister ‘990 discloses “grating constant” as a known quantity which relates to two-dimensional deflection and can be adjusted to enable different deflection angles in directions rotated with respect to one another (see, e.g., paragraph [0036] of Leister ‘990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 in accordance with desired deflection angles of the light for the display of Leister ‘990.
Furthermore, Leister ‘300 is related to Leister ‘990 with respect to holographic display device and stereoscopic display device.
Leister ‘300 teaches:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers (Leister ‘300 teaches that it is known that a maximum diffraction efficiency in the 1st diffraction order decreases drastically when the grating period approaches the wavelength used, and goes on to teach grating periods of less than 1 micrometer; see paragraphs [0004], [0013], [0014], [0018], [0021] of Leister ‘300; note that Leister ‘300 further teaches that it is known to utilize a corrective compensation grating element for colors which may be deflected at incorrect angles because of dispersion; see paragraphs [0027]-[0029] of Leister ‘300).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 based on the teachings of Leister ‘300, i.e., less than 1 micrometer [1000 nanometers], and that a grating period should be kept smaller than the wavelength of light used, i.e., less than 400 nm [0.4 micrometers], i.e., less than the short end of visible light when the device is a display device, in order to ensure high diffraction efficiency, as taught in at least paragraph [0004] of Leister ‘300, and that any undesired angular dispersion for particular colors of light (e.g., blue light) can be corrected with a compensation grating element, as taught in at least paragraphs [0027]-[0029] of Leister ‘300.

Neither Leister ‘990 nor Leister ‘300 appear to explicitly disclose:  at any viewing angle between 60 degrees and 80 degrees, light intensity of blue light has a less attenuation amount when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers than an attenuation amount of light intensity of blue light when the grating constant is less than 0.08 micrometers or greater than 1.2 micrometers.
However, this limitation merely relates to an optical characteristic which would result from a particular physical structure and/or chemical composition of a device.  The Examiner notes the conditional language [“when”] of the claim, reciting that there is less attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.  This language evidences that there is simply a “cause and effect” relationship between the grating constant and the reduced attenuation of blue light, according to Applicant.
In the present case, the prior art references Leister ‘990, or Leister ‘990 in combination with Leister ‘300, disclose all of the same physical structure and chemical composition as the claimed device, including the obviousness of the claimed range of grating constant.  Therefore, the prior art device possesses the same optical characteristics as the claimed device, including the reduced attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.

Regarding Claim 13, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (polarization grating stack 300, and grating 340 specifically, is disposed on birefringent retardation layer 410; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 14, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein the grating structure is disposed on one side of the upper protective layer away from the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer away from the linearly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of spatial light modulator 510 and polarization filter 530 away from linear polarizing layer 420; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 16, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein when the grating structure is disposed on the upper protective layer, the grating structure is integrally formed with the upper protective layer; and when the grating structure is disposed on the lower protective layer, the grating structure is integrally formed with the lower protective layer (polarization grating stack 300, and grating 340 specifically, is integrally formed with birefringent retardation layer 410 because the broadest reasonable interpretation of “integrally formed” includes devices, or parts of devices, which may be formed separately and subsequently fixed together, e.g., subsequently fixed together as adjacent parts or layers of the same device; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 18, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) discloses:  wherein the polarizer further comprises an adhesive layer disposed on one side of the circularly polarizing layer away from the linearly polarizing layer (linear polarization filter 130 is disposed on one side of birefringent retardation layer 140 away from linear polarizing layer 420, wherein linear polarization filter 130 adheres slit diaphragm array 120 to birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claims 10, 13 and 15, Leister ‘990 discloses:  A polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a display body and a polarizer (a display device comprises a light source matrix 110 and a set of layers 120 through 530; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein the polarizer is disposed on a light-emitting side of the display body (the set of layers 120 through 530 are disposed on a light-emitting side of light source matrix 110; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
the polarizer comprises a linearly polarizing layer and a circularly polarizing layer disposed opposite to each other (the set of layers 120 through 530 comprises birefringent retardation layer 410 for generating linearly polarized light and birefringent retardation layer 140 for generating circular polarization disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (switchable birefringent retardation layer 320 is disposed between birefringent retardation layer 410 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (grating 340 [part of polarization grating stack 300] is disposed at one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (grating 340 is disposed on switchable birefringent retardation layer 320; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990);
wherein the grating structure is disposed on one side of the upper protective layer adjacent to the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer adjacent to the linearly polarizing layer (grating 340 is disposed on one side of switchable birefringent retardation layer 320 adjacent to birefringent retardation layer 410; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister ‘990).

Leister ‘990 does not appear to explicitly disclose:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers.
However, it has been held that where the general conditions are of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Leister ‘990 discloses “grating constant” as a known quantity which relates to two-dimensional deflection and can be adjusted to enable different deflection angles in directions rotated with respect to one another (see, e.g., paragraph [0036] of Leister ‘990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 in accordance with desired deflection angles of the light for the display of Leister ‘990.
Furthermore, Leister ‘300 is related to Leister ‘990 with respect to holographic display device and stereoscopic display device.
Leister ‘300 teaches:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers (Leister ‘300 teaches that it is known that a maximum diffraction efficiency in the 1st diffraction order decreases drastically when the grating period approaches the wavelength used, and goes on to teach grating periods of less than 1 micrometer; see paragraphs [0004], [0013], [0014], [0018], [0021] of Leister ‘300; note that Leister ‘300 further teaches that it is known to utilize a corrective compensation grating element for colors which may be deflected at incorrect angles because of dispersion; see paragraphs [0027]-[0029] of Leister ‘300).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 based on the teachings of Leister ‘300, i.e., less than 1 micrometer [1000 nanometers], and that a grating period should be kept smaller than the wavelength of light used, i.e., less than 400 nm [0.4 micrometers], i.e., less than the short end of visible light when the device is a display device, in order to ensure high diffraction efficiency, as taught in at least paragraph [0004] of Leister ‘300, and that any undesired angular dispersion for particular colors of light (e.g., blue light) can be corrected with a compensation grating element, as taught in at least paragraphs [0027]-[0029] of Leister ‘300.

Neither Leister ‘990 nor Leister ‘300 appear to explicitly disclose:  at any viewing angle between 60 degrees and 80 degrees, light intensity of blue light has a less attenuation amount when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers than an attenuation amount of light intensity of blue light when the grating constant is less than 0.08 micrometers or greater than 1.2 micrometers.
However, this limitation merely relates to an optical characteristic which would result from a particular physical structure and/or chemical composition of a device.  The Examiner notes the conditional language [“when”] of the claim, reciting that there is less attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.  This language evidences that there is simply a “cause and effect” relationship between the grating constant and the reduced attenuation of blue light, according to Applicant.
In the present case, the prior art references Leister ‘990, or Leister ‘990 in combination with Leister ‘300, disclose all of the same physical structure and chemical composition as the claimed device, including the obviousness of the claimed range of grating constant.  Therefore, the prior art device possesses the same optical characteristics as the claimed device, including the reduced attenuation of blue light when the grating constant is in the range of 0.08 micrometers to 1.2 micrometers.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) in view of Yamamoto et al., US 2018/0252957 (previously-cited).
Regarding Claims 8 and 17, Leister ‘990 (or Leister ‘990 in combination with Leister ‘300) does not appear to explicitly disclose:  wherein material of the upper protective layer, the lower protective layer, and the grating structure is made of an optical resin material.
Yamamoto is related to Leister ‘990 and Leister ‘300 with respect to display device.
Yamamoto teaches:  wherein material of the upper protective layer, the lower protective layer, and the grating structure is made of an optical resin material (a polymerizable cholesteric liquid crystal composition is useful as a constituent of an optically anisotropic body used for optical compensation or viewing angle compensation of liquid crystal displays and the like, as a constituent of an optically anisotropic body used for organic ELs, or as an optically anisotropic body for use in optical devices, and more particularly to an optically anisotropic body, a retardation film, a patterned retardation film, a brightness enhancement film, an antireflection film, a thermal barrier film, and a laminate having a protective layer on the optically anisotropic body, or a polarizing film, or diffraction gratings; Abstract and paragraphs [0001]-[0009], [0040], [0198], [0225] and FIGS. 1-13 of Yamamoto; emphasis added by Examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optical resin materials of Yamamoto for the layers of Leister ‘990, or Leister ‘990 in combination with Leister ‘300, (i.e, layers such as polarization filter 530 corresponding to the claimed “upper protection layer”, birefringent retardation layer 410 corresponding to the claimed “lower protection layer”, and gratings 310, 340 corresponding to the claimed “grating structure” in Leister ‘990) because such materials enable thin films having good alignment with fewer alignment defects, as well as high heat resistance and good display characteristics, as taught in at least paragraph [0009] of Yamamoto.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872